DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201910411925.8, filed on 05/17/2019.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 6/17/2020.  The amendment has been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2008/0044912 A1) [hereinafter Yamamoto] in view of Chang (US 2007/0154209).
As to claim 1, Yamamoto teaches a wavelength-modulable spectrum generator, comprising a filter plate (43a, Figs. 4, 6, 12), wherein a plate surface of the filter plate is encircled with N filter holes (43g, Figs.4, 6, 12), and a filter lens (42, Fig.4) ; a light source mounting position (41, Figs. 4, 12) is fixed to a side of an in-light surface of the filter plate , and after any light source is mounted at the light source mounting position, lights of the light source irradiate the filter lens; a rotation and deflection driving mechanism (44, Figs. 4, 12) is connected with an out-light surface of the filter plate  and drives the filter plate  to rotate or deflect along the axis according to a preset angle.
Yamamoto is silent to the said lens with a specific refractive index is correspondingly fixedly arranged in each filter hole.
However, Chang, in the same field of endeavor, teaches a filter selection device, comprising: a rotatable component being rotatably installed on the body, the rotatable component including a plurality of filter holes defined therein, each filter hole being selectable to align with the through hole by rotating the rotatable component; and a plurality of lens filters each being installed in its respective filter hole (claim 1; paragraph 0006). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to   incorporate a lens with a specific refractive index correspondingly fixedly arranged in each filter hole, in order that each filter hole transmit light of desired wavelength characteristics.
 Allowable Subject Matter
Claims 2-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886